         Case 4:20-cv-01412-BRW Document 10 Filed 03/23/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

MICHAEL OTIS ROBERTSON                                                             PLAINTIFF

v.                              Case No: 4:20-cv-01412 BRW

WILLIAMS, et al.                                                                DEFENDANTS


                                         JUDGMENT

       Consistent with the order filed today, judgment is entered dismissing this case without

prejudice.

       IT IS SO ORDERED this 23rd day of March, 2021.


                                                    Billy Roy Wilson_________________
                                                    UNITED STATES DISTRICT JUDGE
